Vu
vu

vu

vu

vu

vu

Vu

vu

Vu

Vu

vu

REPUBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE

06 ne
012$
oecrer n° 2 Ÿ Ê Jpmou _? 4 SEP. 2010

portant attribution de la Concession Forestière constituée de
V’UFA 11-001 à la Société Transformation Reef Cameroun (TRC).-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,
la Constitution ;

la loi n°94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la pêche,
ensemble ses modificatifs subséquents ;

l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et complétée par
Fordonnance n°77/1 du 10 janvier 1977 ;

l'ordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et complétée
par l'ordonnance n°77/2 du 10 janvier 1977 ;

le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine privé de
l'Etat et ses modificatifs subséquents ;

le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier Ministre, modifié
et complété par le décret n°95/145 bis du 04 août 1995 ;

le décret n°2004/320 du 08 décembre 2004 portant organisation du Gouvernement,
modifié et complété par le décret n°2007/268 du 07 septembre 2007 ;

le décret n°2009/222 du 30 juin 2009 portant nomination d’un Premier Ministre, Chef du
Gouvernement ;

le décret n°95/531/PM du 23 août 1995 fixant les modalités d'application du régime des
forêts, modifié et complété par le décret n°99/781/PM du 13 octobre 1999 ;

le décret n°2006/0766 (bis}/PM du 09 juin 2006 portant incorporation au domaine privé de
l'Etat et classement en Unité Forestière d'Aménagement d’une portion de forêt de 55 580
ha dénommée UFA 11-001 ;

le dossier technique y afférent,

DECRETE:

ARTICLE 1°. La portion de forêt d’une superficie de 55 580 ha située dans l’Arrondissement
d’Eyumojock, Département de la Manyu, Région du Sud-ouest, incorporée au domaine privé de
l'Etat par décret n°2006/0766 {bis)/PM du 09 juin 2006 comme Unité Forestière d'Aménagement
dénommée UFA 11-001 est, en application des dispositions de l’article 69 du décret n°95/531/PM
du 23 août 1995 fixant les modalités d'application du régime des forêts, attribuée en concession
forestière à la Société Transformation Reef Cameroun (TRC) BP. 3394 Douala.

ARTICLE 2.- La portion de forêt susmentionnée est délimitée ainsi qu’il suit :

Le point A dit de base se trouve à la confluence de deux cours d’eau non dénommés dans.

la localité de Etinkem au lieu de coordonnées (542 466 ; 597 594).
‘ AU SUD :

Du point À, suivre la droite de gisement 140 degrés sur 0, 9 Km pour atteindre le point B
(543 053 ; 596 893), situé sur un cours d’eau non dénommé ;

Du point B, suivre ce cours d’eau en amont sur 2, 5 Km pour atteindre le point C (541 283 ;
596 064) ;

Du point C, suivre la droite de gisement 300 degrés sur 3, 4 Km pour atteindre le point D
(538 337 ; 597 769), situé à la confluence de deux cours d’eau non dénommés ;

Du point D, suivre la droite de gisement 359 degrés sur 2, 7 Km pour atteindre le point E
(538 287 ; 600 424), situé sur un cours d’eau non dénommé ;

Du point Ë, suivre ce cours d'eau en amont sur 3, 3 Km pour atteindre le point F (535 530;
600 336);

Du point F, suivre la droite de gisement 8 degrés sur 4, 2 Km pour atteindre le point G (536
125 ; 604 480), situé sur un cours d’eau non dénommé ;

Du point G, suivre la droite de gisement 277 degrés sur 1, 6 Km pour atteindre le point H
(534 551 ; 604 680), situé sur un cours d’eau non dénommé ;

Du point H, suivre ce cours d’eau en aval sur 7, 5 Km pour atteindre le point 1 (528 252;
604 628), situé à la confluence des rivières Bakwé et Mohib ;

Du point {, suivre la rivière Bakwé en aval sur 10, 2 Km pour atteindre le point 3 (521 759 ;
601 619), situé à sa confluence avec un affluent non dénommé ;

Du point J, suivre la droite de gisement 188 degrés sur 3, 2 Km pour atteindre le point K
(521 283 ; 598 425), situé sur un cours d’eau non dénommé ;

Du point K, suivre ce cours d’eau en aval sur 0, 4 Km pour atteindre le point L (520 953;
598 464), situé à sa confluence avec un affluent non dénommé ;

Ou point 1, suivre cet affluent en amont sur 6, 5 km pour atteindre le point M (523 535 ;
594 950), situé à sa confluence avec un cours d’eau non dénommé ;

Du point M, suivre la droite de gisement 275 degrés sur 1, 9 Km pour atteindre le point N
{521 684 ; 595 140), situé à la confluence de deux cours d’eau non dénommés ;

Du point N, suivre la droite de gisement 172 degrés sur 2, 1 Km pour atteindre le point O
(521 974 ; 593 053), situé sur un cours d’eau non dénommé ;

Du point O, suivre ce cours d’eau en amont sur 2, 8 km pour atteindre le point P (524 410 ;
592 048), situé à sa confluence avec un cours d'eau non dénommé ;

Du point P, suivre la droite de gisement 206 degrés sur 3, 2 Km pour atteindre le point Q
(522 979 ; 589 168), situé à la confluence de deux affluents non dénommés de la rivière
Small Bake ;

Du point Q, suivre la rivière Small Bake en aval sur 3, 4 Km pour atteindre le point R
(520 420 ; 588 461), situé à sa confluence avec un cours d’eau non dénommé ;

Du point R, suivre la droite de gisement 144 degrés sur 2, 7 Km pour atteindre le point S
(521 993 ; 586 315), situé à la confluence de deux cours d’eau non dénommés : ‘

Du point S, suivre ce cours d’eau en aval sur 2, 2 km pour atteindre le point T (520 083 ;
586 096), situé à sa confluence avec {a rivière Bake.

"OUEST :

Du point T, suivre la rivière Bake en aval sur 7, 3 Km pour atteindre le point U (518 028;
591 001), situé à sa confluence avec un cours d’eau non dénommé ;

Du point U, suivre ce cours d’eau en amont sur 1, 5 Km pour atteindre le point V (519 291;
591 809), situé à sa confluence avec un affluent non dénommé ;
+ Du point V, suivre la droite de gisement 269 degrés sur 3, 6 Km pour atteindre le point W
(515 687 ; 591 722), situé à la confluence d’un cours d’eau non dénommé avec [a rivière
Munays ;

+ Du point W, suivre la rivière Munaya en aval sur 9, 6 Km pour atteindre le point X (516
065 ; 595 504), situé à sa confluence avec un cours d’eau non dénommé ;

* Du point X, suivre ce cours d’eau en amont sur 3, 3 km pour atteindre le point Y (518 873;
595 182), situé à sa confluence avec un affluent non dénommé ;

+ Du point Y, suivre la droite de gisement 1 degré sur 1, 8 Km pour atteindre le point Z (518
915 ; 597 009), situé à la confluence de deux cours d’eau non dénommés ;

+ Du point Z, suivre ce cours d’eau en aval sur 2, 4 km pour atteindre le point A1 (516 724;
597 640), situé à la confluence de deux cours d’eau non dénommés ;

«Du point A1, suivre la droite de gisement 259 degrés sur 1, 6 Km pour atteindre le point B1
(515 185 ; 597 346), situé à la confluence d’un cours d’eau non dénommé avec la rivière
Munaya;

+ Du point B1, suivre la rivière Munaya en aval sur 7, 2 Km pour atteindre le point C1 (513
202 ; 601 267), situé à sa confluence avec un cours d’eau non dénommé ;

+ Du point C1, suivre la droite de gisement 65 degrés sur 3, 3 km pour atteindre le point D1
(516 161 ; 602 622), situé à la confluence de deux cours d’eau non dénommés ;

+ Du point D1, suivre la droite de gisement 297 degrés sur 2, 1 km pour atteindre le point E1
(514 276 ; 603 597), situé sur un cours d'eau non dénommé ;

+ Du point E1, suivre la droite de gisement 285 degrés sur 1, 8 Km pour atteindre le point F1
(512 556 ; 604 061), situé à la confluence d’un cours d’eau non dénommé avec la rivière
Munaya ;

+ Du point F1, suivre la rivière Munaya en aval sur 13, 1 Km pour atteindre le point G1 (511
159 ; 614 232), situé à sa confluence avec un cours d'eau non dénommé ;

+ Du point G1, suivre ce cours d’eau en amont sur 1, 6 km pour atteindre le point H1 (512
387 ; 613 482), situé à sa confluence avec un affluent non dénommé ;

+ Du point H1, suivre la droite de gisement 5 degrés sur 1, 5 Km pour atteindre le point 11
(512 513 ; 614 961), situé sur un cours d’eau non dénommé ;

+ Du point I, suivre [a droite de gisement 313 degrés sur 2, 2 Km pour atteindre le point 31
(510 919 ; 616 459), situé à la confluence de deux cours d’eau non dénommés ;

+ Du point J1, suivre la droite de gisement 241 degrés sur 0, 8 Km pour atteindre le point K1
(510 190; 616 061), situé à la confluence d’un cours d'eau non dénommé avec la rivière
Munaya ;

+ Du point K1, suivre la rivière Munaya en aval sur 7, 9 Km pour atteindre le point L1 (512
425 ; 621 984), situé à sa confluence avec la rivière Bagodo.

AU NORD :

+ Du point Li, suivre la rivière Bagodo en amont sur 21, 2 Km pour atteindre le point M1
(526 062 ; 617 995), situé à sa confluence avec un cours d’eau non dénommé ;

° Du point M1, suivre la droite de gisement 76 degrés sur 2, 7 Km pour atteindre le point N1
(528 670 ; 618 629), situé sur un affluent non dénommé de la rivière Badi ;

° Du point N1, suivre cet affiuent en avai sur 9, 2 Km pour atteindre le point O1 (534 583 ;
619 611}, situé à sa confluence avec la rivière Badi; -
A L'EST :

° Du point O1, suivre la rivière Bali en amont sur 3, 3 Km pour atteindre le point P1
(536 573 ; 617 394), situé à sa confluence avec un cours d’eau non dénommé ;

° Du point P1, suivre la droite de gisement 126 degrés sur 2, 5 Km pour atteindre le point Q1
(538 618 ; 615 921), situé à la confluence de deux cours d’eau non dénommés ;

° Du point Q1, suivre la droite de gisement 156 degrés sur 2, 5 Km pour atteindre le point R1
(539 668 ; 613 608), situé à la confluence de deux cours d’eau non dénommés ;

° Du point R1, suivre la droite de gisement 163 degrés sur 1, 4 Km pour atteindre le point S1
(540 077 ; 612 269), situé à la confluence de deux cours d’eau non dénommés ;

° Du point S1, suivre la droite de gisement 176 degrés sur 1, 1 Km pour atteindre le point T1
(540 155 ; 611 167), situé à la confluence de deux cours d’eau non dénommés ;

° Du point T1, suivre la droite de gisement 184 degrés sur 2, 9 Km pour atteindre le point U1
(539 968 ; 608 275), situé à la confluence de deux cours d’eau non dénommés ;

° Du point U1, suivre ce cours d’eau en aval sur 1, 7 Km pour atteindre le point V1 (540 745 ;
606 867), situé à sa confluence avec un affluent non dénommé ;

° Du point V1, suivre en amont cet affluent sur 1, 1 Km pour atteindre le point W1 (539 732
; 606 635), situé à la confluence de deux cours d’eau non dénommés ;

* Du point W1, suivre l’affluent gauche en amont sur 3, 6 Km pour atteindre le point X1
(537 504 ; 604 549), situé à la confluence de deux cours d’eau non dénommés ;

° Du point X1, suivre la droite de gisement 149 degrés sur 4, 3 Km pour atteindre le point Y1
(539 732 ; 600 860), situé à la confluence de deux cours d’eau non dénommés ;

° Du point Y1, suivre la droite de gisement 138 degrés sur 2 Km pour atteindre le point Z1
(541 051 ; 599 407), situé à la confluence de deux cours d’eau non dénommés ;

+ Du point Z1, suivre la droite de gisement 171 degrés sur 1, 4 Km pour retrouver le point A2

° Du point A2 par le cours d’eau en aval pour retrouver le point A, dit de base.

ARTICLE 3.- (1) Cette concession forestière est strictement personnelle et valable pour une durée
de quinze (15) ans renouvelable.

(2) La Société Transformation Reef Cameroun devra déposer une demande de
renouvellement au moins un (01) an avant l’expiration de celle-ci. Passé ce délai, la concession
deviendra caduque de plein droit à compter de son expiration.

ARTICLE 4.- (1) Pendant la durée de validité de la concession forestière, la Société Transformation
Reef Cameroun devra se conformer strictement au plan d'aménagement de ladite concession et
aux dispositions du cahier des charges y relatifs.

(2) Elle ne peut faire opposition à l'exploitation par permis des produits forestiers
spéciaux dont la liste est fixée par le Ministre chargé des forêts, ni à l’exploitation des ressources
du sous-sol.

ARTICLE 5.- (1) La convention objet de la présente concession, est évaluée tous les trois (03) ans
suivant les modalités fixées par le Ministre en charge des forêts.

(2) Elle peut être annulée avant terme en cas d'irrégularités graves dûment
constatées après avis motivé du Ministre en charge des forêts. °
LÆ

‘ ARTICLE 6.- Le présent décret, qui prend effet à compter de sa date de signature, sera enregistré,
puis publié au Journal Officiel en français et en anglais./-
Yaoundé, le 2 4 SEP. m0 ‘

{LE PREMIER MINISTRE,
EF DU GOUVERNEMENT,

